MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Jun 18 2018, 9:04 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Loretta Y. Mitchell,                                     June 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A02-1710-CR-2571
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Happe,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48C04-1311-FC-2162



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1710-CR-2571 | June 18, 2018            Page 1 of 6
                                Case Summary and Issue
[1]   The trial court revoked Loretta Mitchell’s placement in community corrections

      and ordered her to serve the remainder of her sentence in the Indiana

      Department of Correction. Mitchell appeals, raising one issue for our review:

      whether there is sufficient evidence to revoke her placement in community

      corrections. Concluding sufficient evidence was presented to revoke her

      placement, we affirm.



                            Facts and Procedural History
[2]   In 2014, Mitchell pleaded guilty to battery by means of a deadly weapon, a

      Class C felony, and possession of marijuana, a Class A misdemeanor. The trial

      court sentenced Mitchell to a total of six years in the Department of Correction

      with two of those years suspended to probation.


[3]   In April of 2017, the State alleged Mitchell had committed a probation

      violation and moved to revoke her probation. Mitchell admitted the violation

      and the trial court revoked the suspended portion of her sentence and placed

      her in the Continuum of Sanctions Program in the Madison Community Justice

      Center. Mitchell was subsequently placed on work release and, in a relatively

      short period of time, committed a rules violation by failing to return. The trial

      court ordered Mitchell to serve sixty days in the Madison County Detention

      Center and, upon completion of that sentence, return to the Continuum of

      Sanctions Program to serve the remainder of her sentence.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-CR-2571 | June 18, 2018   Page 2 of 6
[4]   In August of 2017, the Continuum of Sanctions Program alleged Mitchell

      violated program rules by failing to report to a Community Justice Center

      appointment with the program coordinator, Stephanie McCreary. The trial

      court held an evidentiary hearing on October 2, 2017, at which McCreary

      testified she met with Mitchell on July 25, 2017, advised her of the program’s

      rules and that she needed to attend meetings, and informed her that her next

      meeting was scheduled for August 1, 2017. McCreary stated Mitchell did not

      attend the scheduled appointment and she did not hear from her after that

      point. Mitchell also testified and stated McCreary told her she would send a

      letter with the date of her next scheduled appointment. Mitchell alleged she

      never received a letter and that the letter McCreary allegedly attempted to send

      to her contained the incorrect address. At the conclusion of the hearing, the

      trial court revoked Mitchell’s placement in the program and ordered her to

      serve the remaining portion of her sentence in the Department of Correction.

      Mitchell now appeals.



                                 Discussion and Decision
[5]   Mitchell’s sole argument is the evidence is insufficient to show she violated the

      terms of her placement in the Continuum of Sanctions Program. We review a

      decision to revoke placement in a community corrections program in the same

      manner as a decision to revoke probation. Cox v. State, 706 N.E.2d 547, 549

      (Ind. 1999). “A probation hearing is civil in nature and the State need only

      prove the alleged violations by a preponderance of the evidence.” Id. at 551.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-CR-2571 | June 18, 2018   Page 3 of 6
      We will not reweigh the evidence or judge the credibility of witnesses and will

      consider all the evidence most favorable to the judgment of the trial court. Id.

      “If there is substantial evidence of probative value to support the trial court’s

      conclusion that a defendant has violated any terms of probation, we will affirm

      its decision to revoke probation.” Id. The violation of a single condition of

      probation is enough to support revocation. Pierce v. State, 44 N.E.3d 752, 755

      (Ind. Ct. App. 2015).


[6]   Mitchell’s main concern regarding the sufficiency of the evidence is with what

      she describes as “inconsistencies” in McCreary’s testimony and the letter she

      allegedly sent to Mitchell. Appellant’s Brief at 11. The letter states,


              July 28, 2017

              Loretta Mitchell
              331 West 9th St.
              Anderson, IN 46016

              Ms. Mitchell,

              On 7/28/2017, you failed to attend your 2:00 p.m. scheduled
              appointment at the Madison County Community Justice Center.
              Several attempts to contact you by phone have been
              unsuccessful. This letter is to inform you that you are to
              physically report to the Madison County Community Justice
              Center on August 11, 2017, at 11 a.m. If you fail to attend this
              scheduled appointment, a warrant for your arrest will be issued
              and a termination of your executed sentence under cause number
              will be filed.


      Appellant’s Appendix, Volume II at 33. Mitchell contends she never received

      this letter and alleges it contains the wrong address, it states the incorrect date,


      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-CR-2571 | June 18, 2018   Page 4 of 6
      and it states McCreary attempted to call her when she does not have a phone

      number. Although Mitchell points out alleged errors in the letter, if she did not

      receive the letter, the letter is of no consequence and she should have reported

      to the Madison County Community Justice Center at the time McCreary told

      her in their meeting. If she did receive the letter and it contained

      inconsistencies, she should have contacted McCreary for clarification.


[7]   Regardless of any inconsistencies with the letter, McCreary testified when she

      met with Mitchell on July 25, 2017, she orally informed her of the date of her

      next appointment—August 1, 2017. She informed Mitchell of the rules and

      regulations of the program which included the fact that she must attend all

      scheduled meetings. She also stated she verified all of Mitchell’s contact

      information with her on that date. The trial court believed McCreary’s

      testimony and stated, “I don’t care if the letter was never sent at all. [Mitchell]

      had notice at the meeting with Ms. McCreary that she needed to be there and

      she didn’t do that.” Transcript, Volume II at 33. This evidence is sufficient to

      show Mitchell violated the rules of the program by failing to attend a meeting.

      Mitchell’s argument to the contrary is simply a request to reweigh the evidence,

      which we cannot do. Cox, 706 N.E.2d at 549.




                                              Conclusion

      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-CR-2571 | June 18, 2018   Page 5 of 6
[8]   There was sufficient evidence to support the trial court’s decision to revoke

      Mitchell’s placement in community corrections. Accordingly, we affirm the

      trial court’s decision.


[9]   Affirmed.


      Najam, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-CR-2571 | June 18, 2018   Page 6 of 6